



Exhibit 10.1.6


[On Black Hills Corporation Letterhead]


October 3, 2007


Michael Chesser
Chairman and Chief Executive Officer
Great Plains Energy Incorporated
1201 Walnut Street
Kansas City, Missouri 64106


Richard C. Green
Chairman, President and Chief Executive Officer
Aquila, Inc.
20 West 9th
Kansas City, Missouri 64105


Dear Mr. Chesser and Mr. Green:
 
In connection with the Agreement and Plan of Merger, the Asset Purchase
Agreement and the Partnership Interests Purchase Agreement, each dated as of
February 6, 2007, by and among Aquila, Inc. and its wholly-owned subsidiary
Aquila Colorado, LLC (together “Aquila”), Great Plains Energy Incorporated and
its wholly-owned subsidiary, Gregory Acquisition Corp. (together “Great
Plains”), and Black Hills Corporation (“Black Hills”), the parties, in an
attempt to clarify certain issues that have arisen under such agreements, hereby
agree as follows:
 
1)
With respect to the office building located at 1815 Capital Avenue, Omaha,
Nebraska, upon closing of the transactions contemplated by the Asset Purchase
Agreement, Aquila shall assign to Black Hills, and Black Hills shall assume, the
Office Lease dated June 15, 1987, as amended, between Aquila and MZ Nebraska
Partners, and any subleases relating to such leased office space, as a part of
the Purchased Assets and Assumed Obligations (as those terms are defined in the
Asset Purchase Agreement).  Aquila shall retain all of its equity interests in
its subsidiary, UtilCo Group Inc., a general partner in MZ Nebraska Partners.

 
2)
With respect to an approximately fourteen mile long, 12” pipeline known as the
“Linc Line” or “PNG pipeline,” which is an intrastate natural gas pipeline
connecting from an interstate natural gas pipeline to the Lincoln, Nebraska gas
distribution system, at the closing of the transactions contemplated by the
Asset Purchase Agreement, Aquila shall cause its subsidiary that owns such
pipeline to wind-up and dissolve, and Aquila shall assign to Black Hills all of
its right, title and interest in and to the PNG pipeline and all related
easements, rights-of-way, franchises and equipment as a part of the Purchased
Assets and Assumed Obligations (as those terms are defined in the Asset Purchase
Agreement).

 


--------------------------------------------------------------------------------




 
3)
With respect to Natural/Peoples Limited Liability Company, a Wyoming limited
liability company owning a compressed natural gas fueling station in Castle
Rock, Colorado in which Aquila has a 50% interest, at the closing of the
transactions contemplated by the Partnership Interests Purchase Agreement,
Aquila shall cause such interest to be assigned as part of the Purchased Assets
and Assumed Obligations (as those terms are defined in the Partnership Interests
Purchase Agreement).

 
4)
With respect to approximately $2.8 million in insurance proceeds available to
Aquila from AEGIS for the reimbursement of future costs of remediation of
environmental impacts relating to certain manufactured gas plants currently or
formerly owned by Aquila (or its predecessors in interest), including
manufactured gas plant sites to be acquired by Black Hills and Great Plains,
each of Black Hills and Great Plains hereby acknowledges receipt of a SEC 96-1
Estimated Costs of MGP Liability as of 12/31/06 of Aquila (“MGP
Spreadsheet”).  Based on the probable costs identified for each site listed in
such MGP Spreadsheet, Aquila and Great Plains agree to maintain and make
available $980,000 of such amount for reimbursement of remediation costs, if
any, incurred by Black Hills after the date of closing of the Asset Purchase
Agreement associated with the manufactured gas plants identified in the MGP
Spreadsheet and located in Kansas or Iowa.  This amount would be reduced by any
spending on the sites in these two states that is submitted to and paid by AEGIS
prior to closing.   Any contributions from other potentially responsible parties
received prior to the date of closing of the Asset Purchase Agreement for
remediation costs for the manufactured gas plants identified in the MGP
Spreadsheet shall be allocated to, and paid to, Black Hills, if located in
Nebraska, Kansas or Iowa, and allocated to, and retained by, Aquila, if located
in Missouri, upon the date of closing of the Asset Purchase Agreement.  Any
contributions from other potentially responsible parties received after the date
of closing of the Asset Purchase Agreement for the sites in Nebraska, Kansas or
Iowa, shall be allocated to, and paid to, Black Hills, and for the sites in
Missouri, shall be allocated to, and retained by, Aquila.

 
5)
With respect to certain software applications for which Aquila holds licenses
from third parties, and without waiving or releasing any claims that any of the
parties may have under the Asset Purchase Agreement or Partnership Interests
Purchase Agreement, Black Hills, Aquila and Great Plains agree to work
collaboratively to identify the software applications subject to licenses with
third parties, and to use commercially reasonable efforts (which shall not,
however, require Great Plains, Black Hills or Aquila to make any payments to
licensors) to obtain the consent or approval of the licensors of such software
applications toenable transfer at closing of the Asset Purchase Agreement of
licenses from Aquila to Black Hills that are not contemplated to be utilized by
Great Plains after the closing of the Asset Purchase Agreement.  

 
*     *     *
 


--------------------------------------------------------------------------------




 
If the foregoing meets with your approval, please indicate your acceptance and
agreement by signing and returning the accompanying copy of this letter.
 
Very truly yours,




BLACK HILLS CORPORATION




/s/ Steven J. Helmers


Steven J. Helmers




--------------------------------------------------------------------------------


Signature Page to October 3, 2007 Letter Agreement


ACCEPTED AND AGREED:


GREAT PLAINS ENERGY INCORPORATED


By:
/s/ Terry Bassham
Name:
Terry Bassham
Title:
Executive Vice President - Finance and Strategic Development and CFO


GREGORY ACQUISITION CORP.
 
By:
/s/ Mark G. English
Name:
Mark G. English
Title:
Secretary and Treasurer



AQUILA, INC.


By:
/s/ Richard C. Green
Name:
Richard C. Green
Title:
Chairman and Chief Executive Officer


AQUILA COLORADO, LLC


By:
/s/ Mike Cole
Name:
Mike Cole
Title:
President

 





